          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jennifer Wells,                                                 Civ. Action #:

                                        Plaintiff,               Complaint
               -v-
                                                                 Date Filed:
 Universal Protection Service, LLC,
                                                                 Jury Trial Demanded
                                        Defendant.

       Plaintiff Jennifer Wells (“Plaintiff” or “Wells”), by Abdul Hassan Law Group, PLLC, her
attorney, complaining of the Defendant Universal Protection Service, LLC (“UPS” or
“Defendant”) respectfully alleges as follows:


                           NATURE OF THE ACTION
1. Plaintiff alleges, that she was employed by Defendant and pursuant to the Fair Labor
   Standards Act ("FLSA"), 29 U.S.C. §§ 216 (b), she is: (i) entitled to unpaid overtime wages
   from Defendant for working more than forty hours in a week and not being paid an overtime
   rate of at least 1.5 times her regular rate for such hours over forty in a week; (ii) entitled to
   maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains pursuant to New York Labor Law, that he is: (i) entitled to unpaid
   overtime wages from Defendant for working more than forty hours in a week and not being
   paid an overtime rate of at least 1.5 times her regular rate for such hours over forty in a week,
   (ii) is entitled to maximum liquidated damages and attorneys’ fees, pursuant to the New York
   Minimum Wage Act ("NYMWA"), N.Y. Lab. Law§§ 650 et seq., including NYLL § 663,
   and the regulations thereunder.

3. Plaintiff is also entitled to recover her unpaid wages, and unlawful wage deductions, under
   Article 6 of the New York Labor Law including Section 191, 193, and maximum
   compensation for not receiving notices and statements required by NYLL 195, under Article
   6 of the New York Labor Law and is also entitled to maximum liquidated damages, interest,



                                                     1
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 2 of 9




   and attorneys’ fees pursuant to Section 198 of the New York Labor Law.

                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York (SDNY) pursuant to 28 U.S.C. §
   1391(b) and/or 29 U.S.C. § 216 (b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§
           2201 2202.


                              THE PARTIES
7. Plaintiff Jennifer Wells (“Plaintiff” or “Wells”) is an adult, over eighteen years old, who
   currently resides in New York County in the State of New York.


8. Upon information and belief, and at all times relevant herein, Defendant Universal Protection
   Service, LLC (“UPS” or “Defendant”), was a limited liability company with a place of
   business located in New York at 111 Eighth Avenue New York, NY 10011.


                                     STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was in the business
   of providing security services.

10. Upon information and belief, and at all relevant times herein, Defendant owned and/or
   operated several locations and employed over 100 employees.

11. Upon information and belief, and at all times relevant herein, Plaintiff was employed by
   Defendant from on or about October 22, 2012 to in or around June 2020.




                                                 2
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 3 of 9




12. At all times relevant herein, Plaintiff was employed by Defendant as a manual worker
   performing a variety of functions as a security personnel.

13. At all times relevant herein, Plaintiff was an hourly employee of Defendant and her last
   regular hourly rate of pay was about $18.00 an hour.

14. At all times relevant herein, Plaintiff was not paid for all hours worked including her
   overtime hours (hours over 40 in a week) worked in a week, for each week during her
   employment - Plaintiff was not paid at all for about three 2.5-3 overtime hours each week –
   because of the nature and demands of her job with Defendant, Plaintiff did not receive a
   bona-fide meal period within the meaning of the FLSA and NYLL.

15. At all times relevant herein, Plaintiff worked about 49.5-51 or more hours each week for
   Defendant and likely more, 5-6 days a week.

16. A more precise statement of the hours and wages may be made when Plaintiff Wells obtains
   the wage and time records Defendant was required to keep under the FLSA and NYLL.
   Accurate copies of Plaintiff’s wage and time records that Defendant was required to keep
   pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are incorporated
   herein by reference.


17. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

18. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) - the statements provided to Plaintiff did not reflect all rates of pay
   including Plaintiff’s overtime rates of pay, nor all wages earned, among other deficiencies.

19. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.

20. Upon information and belief and at all times applicable herein, Defendant conducted
   business with vendors and other businesses outside the State of New York.



                                                 3
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 4 of 9




21. At all times applicable herein and upon information and belief, Defendant conducted
   business outside the State of New York involving the purchase of equipment and other
   essential materials and supplies.

22. At all times relevant herein, Defendant as a regular part of its business, makes payment of
   taxes and other monies to agencies and entities outside the State of New York.

23. At all times relevant herein, Defendant as a regular part of their business, engaged in credit
   card transactions involving banks and other institutions outside the state of New York.

24. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

25. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet, electronic
   mail and telephone systems.

26. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times her regular
   rate of pay for all hours worked in excess of forty hours in a week.

27. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters as required by 29 CFR 516 and 12
   NYCRR 142-2.8.

28. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of her federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies. See i.e. Veltri v. Building Service 32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir.
   2004); Kim v. Kum Gang, Inc., No. 12 CIV. 6344 MHD, 2015 WL 2222438, at 33–34
   (S.D.N.Y. Mar. 19, 2015).




                                                  4
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 5 of 9




29. All times applicable or relevant herein as to the FLSA overtime claims refers to at least the
   two-year and three-year period preceding the filing of this complaint, as well as the actual
   period of employment.

30. All times applicable or relevant herein as to the NYLL overtime claims refers to at least the
   six-year period preceding the filing of this complaint, but this period may be longer.

31. The circumstances of Plaintiff’s termination and other conditions of her employment are
   under review and investigation and Plaintiff may assert wrongful termination and other
   claims at a later time.

32. “Plaintiff” as used in this complaint refers to the named Plaintiff.

33. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
                     FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq.
34. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 33
   above as if set forth fully and at length herein.


35. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC § 201 et Seq.


36. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


37. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


38. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime



                                                  5
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 6 of 9




   compensation at rates not less than 1.5 times her regular rate of pay for each hour worked in
   excess of forty hours in a week, in violation of 29 U.S.C. § 207.


                              Relief Demanded
39. Due to Defendant’s FLSA overtime violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, maximum liquidated damages, attorneys’
   fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                                 NYLL 650 et Seq. (Unpaid Overtime)

40. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 38
   above as if set forth fully and at length herein.


41. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations and wage orders thereunder
   including 12 NYCRR § 142.


42. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates not less than 1.5 times her regular rate of pay for each hour worked in
   excess of forty hours in a work-week, in violation of the New York Minimum Wage Act and
   its implementing regulations and wage orders. N.Y. Lab. Law §§ 650 et seq., including 12
   NYCRR § 142-2.2.

                              Relief Demanded
43. Due to Defendant’s New York Labor Law violations, Plaintiff is entitled to recover from
   Defendant, her unpaid overtime compensation, prejudgment interest, maximum liquidated
   damages, reasonable attorneys' fees, and costs of the action, pursuant to N.Y. Labor L. §
   663(1).
                       AS AND FOR A THIRD CAUSE OF ACTION
                              (NYLL § 190, 191, 193, 195 and 198)
44. Plaintiff alleges and incorporates each and every allegation contained in paragraphs 1



                                                  6
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 7 of 9




   through 43 above with the same force and effect as if fully set forth at length herein.


45. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


46. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff all her wages including her overtime wages, (FLSA and
   NYMWA), within the time required under NY Labor Law § 190 et seq.

47. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).

48. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL § 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).


                               Relief Demanded
49. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, her entire unpaid wages,
   including her overtime wages, (FLSA and NYMWA), wage deductions, maximum liquidated
   damages, prejudgment interest, maximum recovery for violations of NYLL § 195(1) and
   NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.


                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:


                                                  7
          Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 8 of 9




50. Declare Defendant (including its overtime and wage payment policy and practice), to be in
   violation of the rights of Plaintiff, under the FLSA and New York Labor Law – 12 NYCRR §
   142, and Article 6 of the NYLL – NYLL § 190 et Seq.


51. As to the First Cause of Action, award Plaintiff her unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorneys’ fees pursuant to 29
   USC § 216(b);

52. As to the Second Cause of Action, award Plaintiff her unpaid overtime wages due under the
   New York Minimum Wage Act and the Regulations thereunder including 12 NYCRR §§
   142-2.2, together with maximum liquidated damages, prejudgment interest, costs and
   attorney's fees pursuant to NYLL § 663;

53. As to the Third Cause of Action, award Plaintiff any and all outstanding wages, including
   her entire unpaid overtime wages, (FLSA and NYMWA), wage deductions, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL §
   195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to
   N.Y. Labor Law § 190 et seq. including § 198.

54. Award Plaintiff, any relief requested or stated in the preceding paragraphs but which has not
   been requested in the WHEREFORE clause or “PRAYER FOR RELIEF”, in addition to the
   relief requested in the wherefore clause/prayer for relief;

55. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       August 30, 2020

Respectfully submitted,


Abdul Hassan Law Group, PLLC


/s/ Abdul Hassan ________________



                                                 8
         Case 1:20-cv-07041-JGK Document 1 Filed 08/30/20 Page 9 of 9




By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 -Fax: 718-740-2000
Email: abdul@abdulhassan.com




                                            9
